ORDER
PER CURIAM.
On consideration of appellee’s petitions for rehearing or rehearing en banc, the oppositions of appellants thereto, appellants’ motion in no. 97-TX-1442 for leave to file the lodged corrected opposition, ap-pellee’s motion in no. 97-TX-1442 for leave to file the lodged reply in support of petition, and the opposition thereto, it is
ORDERED that appellants’ motion in no. 97-TX-1442 for leave to file the lodged corrected opposition and appellee’s motion in no. 97-TX-1442 for leave to file the lodged reply are granted and the Clerk is directed to file the lodged opposition of appellants and the lodged reply of appel-lee. It is
FURTHER ORDERED by the merits division * in no. 97-TX-1442 and the merits division ** in no. 97-TX-2001 that the petitions for rehearing are denied; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinion and judgment of February 25, 1999, in no. 97-TX-1442, and the opinion and judgment of June 24,1999, in no. 97-TX-2001 are hereby vacated. The Clerk shall schedule these matters for argument before the court sitting en banc as soon as the calendar permits. It is
FURTHER ORDERED that no later than December 23, 1999, the parties shall file new briefs specifically designed for consideration by and addressed to the en banc court. These new briefs shall address only the issue of statutory interpretation of the applicable tax provisions of the District of Columbia Code which were the subject of the opinion of the three-judge division of this court in appeal no. 97-TX-1442, School Street Associates Limited Partnership v. District of Columbia, 728 A.2d 575. Each party shall file ten copies of its brief. The parties may subsequently file responsive memoranda not later than January 7, 2000.
Senior Judge PRYOR did not participate in the en banc consideration of these cases.